


Exhibit 10.1

 

SPARE PARTS SHARING AGREEMENT

 

This Spare Parts Sharing Agreement (this “Agreement”) is made and entered into
as of the 6th day of May, 2013, by and among CF Industries Nitrogen, LLC, a
Delaware limited liability company (“CFN”), Terra Nitrogen, Limited Partnership,
a Delaware limited partnership (“TNLP”) and Canadian Fertilizers Limited, an
Alberta corporation (“CFL”).

 

WHEREAS, each of CFN, TNLP and CFL operates nitrogen fertilizer complexes that
utilize some equipment similar to equipment utilized by one or more of the other
parties to this Agreement; and

 

WHEREAS, the parties desire to share spare equipment with the other parties
pursuant to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party, the parties do
hereby enter into this Agreement and agree as follows:

 

Section 1.  Sharing Parts.  Subject to the terms and conditions of this
Agreement, the parties intend that their spare parts be made available to the
other parties.

 

Section 2.  No Encumbrances.  Each party agrees that any part it shares with
another party will, to the best knowledge of the lending party, be free and
clear of all liens and encumbrances.

 

Section 3.  Utilization of Spare Parts.  The following procedure shall be
followed in borrowing a part:

 

a.                                       The party desiring to borrow a part
from another party will request it by e-mail from the party in possession and
will concurrently notify the other parties by e-mail of such request.  The owner
of the part will respond promptly whether the requested part will be made
available.  Notwithstanding an initial response that the requested part will be
made available, at any time prior to delivery of such requested part to the
borrowing party, the lending party may notify the borrowing party that the part
is no longer available.  In addition, any part borrowed by a party but not yet
installed in connection with planned maintenance will be surrendered upon
request to any other party (including the borrowing party) whose same
part(s) are failing to operate properly or in case of an emergency.

 

b.                                      No party shall have any liability to any
other party as a result of the unavailability of any part as a result of its use
by another party (except that this shall not affect the borrowing party’s
obligations under subsection d. below).

 

c.                                       Transportation, loading and
installation costs applicable to the borrowed part(s) will be for the account of
the borrowing party, unless otherwise agreed upon by the lending and borrowing
parties.

 

d.                                      Borrowing of any part does not transfer
title of the borrowed part, unless and until a new or refurbished replacement
part is provided by the borrowing party to the lending party, which shall occur
without further documentation.  THE BORROWING PARTY IS BORROWING THE
PART STRICTLY ON AN “AS IS, WHERE IS” BASIS WITHOUT ANY WARRANTIES OR

 

--------------------------------------------------------------------------------


 

REPRESENTATIONS OF ANY KIND OR NATURE WHATSOEVER, EXPRESS OR IMPLIED, FROM THE
LENDING PARTY CONCERNING THE CONDITION OF THE BORROWED PART, AND THE BORROWING
PARTY SHALL INDEMNIFY THE LENDING PARTY AGAINST ANY CLAIM OR ACTION ARISING OUT
OF THE BORROWING PARTY’S POSSESSION OR USE OF THE BORROWED PART.  The lending
party shall transfer any existing manufacturer’s warranties or other warranties
from third parties covering a borrowed part or, if such warranties are not
transferable, shall cooperate in reasonable arrangements designed to provide the
borrowing party with the benefits of any such existing warranties, including the
enforcement of any rights of the lending party with respect to such warranties. 
In consideration for the receipt of the borrowed part, the borrowing party will
either (i) refurbish the borrowed part and return it to the lending party in the
same operating condition as when received; (ii) order a replacement part for
delivery to the lending party; or (iii) if the borrowing party and lending party
agree, refurbish the part removed and replaced with the borrowed part and
deliver it to the lending party.  Any warranties obtained from third parties in
conjunction with a refurbished part, the purchase of a replacement part or the
repair of the part shall be in favor of the lending party.

 

e.                                       By borrowing a part, the borrowing
party warrants that: (i) its representatives have been instructed in and fully
understand the safe operation of the borrowed part; (ii) before using the
borrowed part in any manner, it shall thoroughly inspect the part; and (iii) it
shall not allow use of the part unless the part is free of faults and defects
and can be safely operated and/or used and is appropriate for the use intended
by the borrowing party.

 

f.                                         All replacement parts shall be
delivered to the lending party in the same or better operating condition as the
borrowed part when it was received by the borrowing party.  The borrowing party
shall confirm that repairs to borrowed parts are of good material and
workmanship and are free from faults and defects.  The borrowing party shall
diligently inspect for damage all parts repaired or purchased or parts that are
refurbished.

 

Section 4.  Termination.  This Agreement may be terminated upon thirty (30) days
advance notice by any party.  Termination, however, shall not absolve any party
of its obligations under Section 3.d. or its responsibilities for its borrowed
parts.  At the time of termination, any parties desiring to continue the sharing
of parts shall enter into a new agreement to address the sharing of parts.

 

Section 5.  Assignment.  The rights and liabilities of the parties shall be
binding upon, and inure to the benefit of, their respective successors and
assigns.  No party may assign this Agreement or its obligations hereunder
without the prior written consent of the other parties.

 

Section 6.  Governing Law.  All matters relating to the validity, meaning,
rights, obligations or performance of this Agreement shall be decided in
accordance with the laws of the State of Delaware.

 

Section 7.  Entire Agreement; Amendments.  This Agreement (including Exhibit A)
contains the entire Agreement of the parties with respect to the subject matter
hereof.  The Agreement may only be modified by an agreement in writing signed by
the party against whom enforcement of such modification is sought.

 

Section 8.  Notices.  Each location identified on Exhibit A shall select one
individual and one back-up as the main point of contact for correspondence
concerning the sharing of parts.  These individuals, as well as their contact
information, will be maintained by each party hereto.

 

2

--------------------------------------------------------------------------------


 

Section 9.  Waiver.  No waiver of any provision or condition of this Agreement
by any party shall be valid unless in writing signed by such party.  No delay or
omission of a party in exercising any right accruing upon any default of any
other party shall impair any such right or be construed to be a waiver thereof,
and every such right may be exercised at any time during the continuance of such
default.  A waiver by any party of a breach or a default under any of the terms
and conditions of this Agreement by any other party shall not be construed to be
a waiver of any subsequent breach or default, or of any other term or condition
of this Agreement.

 

Section 10.  Counterparts.  This Agreement may be executed in multiple
counterparts and by facsimile signature, each of which shall be an original and
together shall constitute one and the same document.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

CF Industries Nitrogen, LLC

 

Canadian Fertilizers Limited

 

 

 

 

 

 

By:

 

/s/ Louis M. Frey

 

By:

/s/ R. Dale Moverley

Name:

Louis M. Frey

 

Name:

R. Dale Moverley

Title:

VP/General Manager

 

Title:

VP/General Manager,

 

Donaldsonville Operations

 

 

Medicine Hat Nitrogen Complex

 

 

 

 

 

 

Terra Nitrogen, Limited Partnership

 

 

 

 

 

By:

Terra Nitrogen GP Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

/s/ Bill Brown

 

 

Name:

Bill Brown

 

 

Title:

Acting Plant Manager,

 

 

 

Verdigris Nitrogen Complex

 

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Plant Abbreviation

 

PARTY

 

PLANT ID

 

LOCATION

 

 

 

 

 

CFN

 

DV1

 

Donaldsonville

CFN

 

DV2

 

Donaldsonville

CFN

 

DV3

 

Donaldsonville

CFN

 

DV4

 

Donaldsonville

CFN

 

DV5

 

Donaldsonville

CFN

 

PN

 

Port Neal

CFN

 

YC

 

Yazoo City

TNLP

 

VD1

 

Verdigris

TNLP

 

VD2

 

Verdigris

CFL

 

MH1

 

Medicine Hat

CFL

 

MH2

 

Medicine Hat

 

5

--------------------------------------------------------------------------------
